STONE, Judge.
Appellant was convicted of aggravated battery pursuant to section 784.045(1) Florida Statutes (1984). Although only a single blow was struck, the medical witness concluded that the punch resulted in extremely serious brain injury to the seventy year old victim.
Whether the evidence, in any given case, rises to the level of great bodily harm required by the statute is generally a question for the jury. Guthrie v. State, 407 So.2d 357 (Fla. 5th DCA 1981); Owens v. State, 289 So.2d 472 (Fla. 2d DCA 1974). We agree with those two cases. The extent and nature of a victim’s injuries vary according to the circumstances peculiar to each situation, such as the amount of force used or the manner of attack. In some cases the extent of injury may not be immediately apparent. Thus, the term “great bodily harm” does not lend itself to precise legal definition. People v. Smith, 6 Ill.App.3d 259, 285 N.E.2d 460 (Ill.App.Ct 1972).
Here there was substantial competent evidence to support the determination that the defendant acted with the requisite intent and that his blow resulted in great bodily harm. We therefore affirm. Tibbs v. State, 397 So.2d 1120 (Fla.1981), aff'd, 457 U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982).
WALDEN and GLICKSTEIN, JJ., concur.